DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 8-20, in the reply filed on 10/06,2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2021.
Applicant's election with traverse of Species A, directed to figure 2, in the reply filed on 10/06/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden and no explanation for any serious burden was provided in the Restriction Requirement.  This is not found persuasive because the restriction requirement is pursuant to Unity of Invention restriction practice which does not require undue burden.  The MPEP section recited in Applicant’s Remarks are directed to U.S. Restriction practice, not unity of invention, and therefore has no relevance to the current restriction.
Furthermore, with respect to the claims that read on the elected species, Applicant alleges claims 8-20 read on Species A, directed to figure 2.  However, claim 14 reads on the non-elected species directed to figure 3; and claim 20 reads on the non-elected species direction to figure 4.  Accordingly claims 14 and 20 are withdrawn to a non-elected species embodiment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-13 and 15-19 are taken up for examination upon the elected invention and species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation in lines 11-23, “wherein the apparatus is configured to (i) initially control the dosing of the first concentrate….”.  It is unclear how the apparatus is configured to perform the function recited, when there is no positive recited structure of a controller or similar structure for performing this function.  There is no structural limitation recited in claim 8 to provide the narrative functional effect of control.  As such the claim is indefinite for failing to distinctly claim the limitation.  Claims 9-13 and 15-19 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 8.
Claim 8 recites the limitation in lines 18-23, “after the determination…to control the first pump to feed the first concentrate based on the value of the feeding parameter.”.  It is unclear how there is control of the first pump, if the limitation states that the control was switched from the first pump to the second pump.  It is unclear if there is meant to be limitations directed to two different controllers.  What is meant by switching the feedback control, is the feedback control different than control as is recited in the claim.  As such the claim is indefinite for failing to distinctly claim the limitation.  Claims 9-13 and 15-19 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 8.
Claim 19 recites that concentration sensor doses the concentrates; however, a concentration sensor is insufficient in structure to provide the narrative functional effect of dosing.  A concentration sensor only have the capability to provide readings of material concentration, and does not inherently have structure to be capable to provide the dosing of the concentrations.  Therefore, the limitation appears incomplete in structure to warrant the mode of a dosing effect.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellafiore et al. (U.S. Patent Pub. No. 2008/0279038).
Regarding claim 8, Bellafiore et al. discloses an apparatus having on-line preparation of a fluid (abstract; figure 9, reference #210), the apparatus comprising:
a main line configured to receive a fluid for mixing with at least two concentrates to form the medical fluid (figure 9, component 2 and line feeds into);
a first line operable with a first pump to feed a first concentrate into the main line at a first mixing point (figure 9, component 1 and line feeds into, reference #212);

a concentration sensor arranged in the main line downstream of both the first and the second mixing points (figure 9, reference #226); and
wherein the apparatus is capable to 
(i) initially control the dosing of the first concentrate, while not feeding the second concentrate, under feedback control via the concentration sensor to the first pump to feed the first concentrate, such that when a concentration measured by the concentration sensor has reached a first preselected concentration level, a value for a feeding parameter for the first pump to feed the first concentrate is determined (figure 9, reference #218; [0070]-[0072]; [0079] (dosing of concentrates based on feedback control from conductivity sensor); [0080] (sequential operation, first stage)), and
(ii) after the determination of the value for the feeding parameter, control the dosing of both the first and the second concentrates by switching the feedback control via the concentration sensor, from control of the first pump to feed the first concentrate, to control of the second pump to feed the second concentrate, and to control the first pump to feed the first concentrate based on the value of the feeding parameter (figure 9, reference #218; ; [0070]-[0072]; [0079] (dosing of concentrates based on feedback control from conductivity sensor); [0080] (sequential operation, second stage))
Regarding the limitations in the preamble directed to the apparatus being a dialysis apparatus, the term “dialysis” is read as merely an intended use and nomenclature of the “apparatus”.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  As such the term “dialysis” is not accorded any patentable weight.  The fluid being a 
Regarding the limitations recited in claim 8 which are directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The narrative recitation of the ”apparatus is configured to…” is directed to an intended use and does not further structurally require any positive structure of a controller which is connected with the first pump and the second pump to operate the pump according to a dosed concentration.  The controller is capable to control the first and second pumps by feedback control from the conductivity sensor to control the first and second pumps in any order, or operate one pump while the other is off or vice versa according to the functional limitations recited in claim 8 (figure 9, reference #218; [0035]-[0046]; [0070]-[0072]; [0079; [0080]]).
Regarding claim 9, Bellafiore et al. discloses wherein the fluid for mixing includes water ([0067]).  It is noted that the limitation is directed to the material or article worked upon which does not further limit.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 10, Bellafiore et al. discloses wherein the main line is configured to receive the fluid from at least one of an on-line source or a container (figure 9, Component 2).
Regarding claim 11, Bellafiore et al. discloses wherein the fluid is capable to be a dialysis fluid or a replacement fluid (figure 9, reference #210; [0067]).  The type of fluid is directed to the material or article worked upon which does not further limit.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 12, Bellafiore et al. discloses wherein at least one of the first pump or the second pump is a volumetric pump (figure 9, reference #212 and 216 (the pumps control the volume of flow of fluids and therefore is considered a volumetric pump)).
Regarding claim 13, Bellafiore et al. discloses a first mixing chamber located at the first mixing point for mixing the fluid with the first concentrate (figure 9, reference #220); and a second mixing chamber located at the second mixing point for mixing a mixture of the fluid and the first concentrate with the second concentrate (figure 9, point where line from Component 3 mixes at reference #222).  It is noted that a chamber is any enclosed space, and therefore, the mixing points within the fluid line pipes are considered separate mixing chambers because there is an enclosed space where the mixing point takes place.
Regarding claim 15, Bellafiore et al. discloses wherein the feedback control from the concentration sensor, when controlling the second pump to feed the second concentrate, is such that (i) a second preselected concentration level is maintained or (ii) a predetermined profiling curve for the concentration is followed (figure 9, reference #218; [0039]; [0067]-[0073]).  It is noted that the limitation is directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus 
Regarding claim 16, Bellafiore et al. discloses wherein the feeding parameter includes a flow rate of the first concentrate in the first line ([0036]; [0039]; [0061]; [0067]; [0070]-[0072]).  As explained previously, the feeding parameter is not a positive structural limitation of the claims, and is a functional intended use of the operation of the apparatus which does not further limit an apparatus claim.
Regarding claim 17, Bellafiore et al. discloses wherein the feeding parameter includes a ratio between a flow of the first concentrate in the first line and a fluid flow in the main line ([0036]; [0039]; [0076]-[0077]; [0081]).  As explained previously, the feeding parameter is not a positive structural limitation of the claims, and is a functional intended use of the operation of the apparatus which does not further limit an apparatus claim.
Regarding claim 18, Bellafiore et al. discloses wherein the feeding parameter includes a ratio between a flow of the first concentrate in the first line and a flow of the fluid in the main line downstream of both the first and the second mixing points ([0036]; [0039]; [0076]-[0077]; [0081]).  As explained previously, the feeding parameter is not a positive structural limitation of the claims, and is a functional intended use of the operation of the apparatus which does not further limit an apparatus claim.
Regarding claim 19, Bellafiore et al. discloses wherein the concentration sensor is positioned and arranged for dosing both the first and the second concentrates for on-line preparation of the fluid (figure 9, reference #218; 226; [0037]-[0039]; [0047]; [0070]; [0072]) (controller operates first and second pumps to dose concentrates based on outputted signals from concentration sensor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.